Order entered October 30, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00646-CV

                 IN THE INTEREST OF A.M.B. AND N.D.B., CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-12105

                                             ORDER
       Before the Court is appellant’s October 26, 2018 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to December 5, 2018. We caution

appellant that further requests for extension will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE